DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 10/28/2020.
 Claims 1 and 2 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figures 4, 5 with associated text of the specification (e.g., anonymization steps, cluster-based differential privacy anonymization, etc.) to the claims to improve the application for providing a better condition for an allowance.

Drawings
The drawings (e.g., figures 3 and 6 with unreadable font size/appearance) are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the 
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “A method, comprising: using differential privacy to …; Providing a very …; Generating …; Wherein ….”, however, it appears to be “A method, using differential privacy to …, comprising: providing a very …; generating …; wherein ….”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“A method, comprising: using differential privacy to anonymize network traces; Providing a very strong privacy guarantee; Generating robust attack prediction models …”, however, it is not clear (1) whether using differential privacy means processing claimed functions (e.g., providing, generating, not adding any burden, etc.) or not; (2) how to define very strong privacy guarantee or not (e.g., very strong, strong, regular, not strong, less strong, etc.); (3) how to define the attack prediction models are robust or not;
“… even when sophisticated intrusion detection techniques such as graph-based approaches are used …”, however it is not clear how the intrusion detection techniques is defined as “sophisticated” (e.g., using the graph-based approaches is defined as sophisticated techniques);
“… wherein the method does not add any burden to data analyzer, data analyzer can analyze data without modification …”, however, it is not clear (1) whether adding burden to the data analyzer means data modification or not; (2) whether data analyzer is actually analyzing the data (e.g., the usage of “can” for intended use); (3) what is the method refers to (e.g., providing and generating, etc.); (4) whether “data analyzer” included in two different locations are the same or not;
“… wherein the computing device each has a memory … for performing the steps to effect the methods steps”, however, it is not clear (1) what is “each” referring to; (2) what is “the steps to effect the methods steps” means.

Claim 2 recites “… for performing the methods herein, comprising: a computing device … to perform the method steps”, however, it is not clear (1) what are the method steps to perform by the computing device; (2) the term, “the methods”, has an antecedent basis issue (e.g., not “methods” are defined before).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aditham et al. (US 2018/0211033 A1).

As per claim 1, Aditham teaches a method, comprising: using differential privacy to anonymize network traces [paras. 0021, 0043-0047, 0049, 0061 of 
Providing a very strong privacy guarantee; Generating robust attack prediction models even when sophisticated intrusion detection techniques such as graph-based approaches are used [figs. 2A, 2B; paras. 0021-0023, 0033; 0043, 0050, 0054, 0060 of Aditham teaches providing a very strong privacy guarantee and generating robust attack prediction models (e.g., the threat models) even when sophisticated intrusion detection techniques such as graph-based approaches are used (e.g., graphs in figs. 2A, 2B)];
Wherein the method does not add any burden to data analyser, Data analyser can analyse data without modification [paras. 0017, 0020, 0023, 0049 of Aditham teaches the method does not add any burden to data analyser, Data analyser can analyse data without modification (e.g., performing runtime analysis or analyzing and comparing/mapping user and/or application behavior to identification without data modification)];
wherein the computing device each has a memory and a hardware processor, and programming instructions saved to the memory and executable on the hardware processor for performing the steps to effect the methods steps [fig. 3; par. 0057-0058 of Aditham teaches the computing devices, memory, processor, instructions to perform the method].
 
Claim 2 is a system claim to perform the method steps that correspond to the method claim 1, and is analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495